Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 27, 2016

                                      No. 04-16-00215-CV

     Steve F. MONTOYA, Jr., M.D., West Texas Renal Care and West Texas Nephrology,
                                     Appellants

                                                v.

                                     Kirk BREWER, M.D.,
                                           Appellee

                    From the 119th District Court, Tom Green County, Texas
                                 Trial Court No. B-15-0285-C
                          Honorable Ben Woodward, Judge Presiding


                                         ORDER
        Appellant’s appeal the trial court’s interlocutory order granting Kirk Brewer’s motion to
dismiss. Kirk Brewer is one of the two named defendants in this action. Therefore, it appears the
trial court’s order granting Brewer’s motion to dismiss does not dispose of all parties and
asserted causes of action. Consequently, it appears this Court does not have jurisdiction over this
interlocutory appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West 2015).

        It is therefore ORDERED that appellants show cause in writing within ten days from the
date of this order why this appeal should not be dismissed for lack of jurisdiction. All appellate
deadlines are suspended pending determination of jurisdiction.


                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court